Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Yang et al. for the “RECEIVER AND PLP PROCESSING METHOD THEREFOR” filed 08/08/2018 has been examined.  This application is a national stage entry of PCT/KR2017/002330, International Filing Date: 03/03/2017 which Claims Priority from Provisional Application 62303517, filed 03/04/2016.   The preliminary amendment filed 08/08/2018 has been entered and made of record.  Claims 1-15 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
	Claim Objections
3.       Claim 12 is objected to because of the following informalities: 
           Claim 12: “…the number of PLPs that may is capable…” on line 9 should change to “…the number of PLPs that is capable…”.
Claim Rejections - 35 USC § 112
4.	     The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	Claims 5, 9 recite the limitation "…the number of cells required…" on line 3, 2 respectively.  There is insufficient antecedent basis for these limitations in the claims.  Appropriate correction is required.
Claim 7 recites the limitation "…the remaining PLPs…" on line 7.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 9 recites the limitation "…the remaining services…" on line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 9 recites the limitation "…the plurality of services…" on line 6.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 11, 12 recites the limitation "…the predetermined number…" on line 7, 1 respectively and “…the predetermined condition…" on line 9, 4 respectively.  There is insufficient antecedent basis for these limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.        Claims 1, 5-6, 8-9, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwon et al. (US#10,499,095) in view of Vesma et al. (US#8,498,262).  
As best understood, regarding claim 1, the references disclose a method and system for PLP processing for digital broadcasting signals services, in accordance with the essential features of the claims.  Kwon et al. (US#10,499,095) discloses a receiving apparatus for receiving a plurality of broadcast services (Fig. 22), the receiving apparatus comprising: a receiver configured to receive, through a channel, a frame included in PLPs (Physical Layer Pipes) including different LLS (Low Level Signaling) for the respective broadcast services (see Fig. 46; Col. , line 49 to Col. 2, line 38: the PLP includes the service list information LLS).  It’s noted that, a broadcast stream is the abstraction for an RF channel, which is defined in terms of a 
However, Kwon’s reference does not disclose expressly wherein to calculate a size of a memory required for time deinterleaving the PLPs including the LLS and process the PLPs including the LLS based on the calculated size of the memory.  In the same field of endeavor, Vesma et al. (US#8,498,262) teaches to the digital broadcast receiver capacity signaling information, in which the receiver capacity signal data for specification of the minimum size of a time-interleaver memory for use in receiving a particular physical layer pipe PLP (see Fig. 6; Claim 3 & Col. 10, line 57 to Col. 11, line 7). 
As best understood, regarding claim 5, the reference further teach wherein to calculate the number of cells required for time de-interleaving the PLPs including the LLS during a channel scan (Kwon et al.: Figs. 39-40; Col.  70, lines 12-64: SLT supports a rapid channel scan). 
As best understood, regarding claim 6, the reference further teach wherein to simultaneously process all the PLPs including the LLS when the calculated number of cells is equal to or less than a predetermined number (Vesma et al.: Col. 9, lines 10-14).
As best understood, regarding claim 8, the reference further teach wherein the predetermined number is the number of cells in the memory provided in the receiving apparatus for time deinterleaving (Vesma et al.: Fig. 6; Col. 10, line 57 to Col. 11, line 7) . 
Kwon et al.: Figs. 39-40; Col.  70, lines 12-64). 
Regarding claim 13, it’s a method claim corresponding to the apparatus claim 1 as discussed above. Therefore, claim 13 is analyzed and rejected as previously discussed with respect to claim 1.
One skilled in the art would have recognized the need for effectively and efficiently processing of the digital broadcasting signals services utilizing PLPs, and would have applied Vesma’s teaching for digital broadcast receiver capacity signaling information into Kwon's transmitting/receiving a broadcast signal.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Vesma’s digital broadcast receiver capacity signaling metadata into Kwon’s apparatus and method for receiving/transmitting broadcast signal with the motivation being to provide a method and apparatus for receiving apparatus that processes PLP data.
Allowable Subject Matter
9.	Claims 2, 7, 10, 11, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the signal processor is configured to calculate a size of a memory required for time de-interleaving a first PLP including LLS for a first broadcast service and a second PLP including LLS for a second broadcast service, compare the calculated, size of the memory with a size of a memory'' provided in the receiving apparatus for time deinterleaving, and process the first PLP and the second PLP based on a comparison result; wherein when the calculated number of cells is greater than the predetermined number, the signal processor is configured to process the number of PLPs that is capable of being time de-interleaved simultaneously among the PLPs including the LLS using the predetermined number of cells and. process the remaining PLPs after processing the PLPs; wherein the signal processor is configured to simultaneously/separately process the at least one PLP including LLS for the remaining services when a value of a sum of the calculated number of cells and the number of cells used for time de-interleaving the at least one PLP including one service is equal to or less than a predetermined number, and when the number of the at least one PLP including LLS for the remaining services satisfies a predetermined condition; wherein the predetermined number is the number of cells of the memory provided in the receiving apparatus for the time deinterleaving, and the predetermined condition is a condition that the number of the at least one PLP including LLS for the remaining services is equal to or less than a value obtained by subtracting the number of the at least one PLP including one service from the number of PLPs that may is capable of being simultaneously processed by the receiving apparatus, as specifically recited in the claims.  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Oh et al. (US#10,341,036) shows broadcast signal transmission apparatus, reception/ transmission.
The Kim et al. (US#9,571,323) shows apparatus and method for sending and receiving broadcast signal.
The Baek et al. (US#9,210,022) shows apparatus for transmitting broadcast signal, receiving/transmitting broadcast signals.
The Baek et al. (US#9,584,361) shows apparatus for transmitting broadcast signal, receiving/transmitting broadcast signals.
The Lee et al. (US#8,565,265) shows method and apparatus for transmitting and receiving in-bands signaling information in a wireless broadcasting system.
The Hwang et al. (US#8,959,554) shows apparatus and method for transmitting and receiving signaling information in a digital broadcasting system.
The Yang et al. (US#9,838,748) shows transmitting apparatus and receiving apparatus and signal processing method thereof.
The Vare et al. (US#9,584,238) shows accessing service guide information in a digital video broadcast system.
The Lee et al. (US#10,757,362) shows broadcast signal frame generation apparatus and method using layered division multiplexing.
The Lee et al. (US#10,666,477) shows broadcast signal frame generation apparatus and method using layered division multiplexing.

The Lee et al. (US#10,389,973) shows broadcast signal frame generation apparatus and method using layered division multiplexing.

12.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to 

Mphan
03/29/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477